Opinion by
Mb. Justice Mitchell,
Appellant is a landowner in the city of Chester, and filed this bill to enjoin the defendants from constructing a street railway tract in front of his house. He set out in his bill that the charter route of the defendants did not include any part of the city of Chester, and that no part of the charter route had been constructed, both of which averments are conceded to be true; further that no complete authority to construct even the charter route had been acquired; that certain extensions had been adopted by the Media, etc., Company under which the attempted construction in front of his land was made, but that such extensions were not valid for want of complete authority to construct the charter line, for want of proper connections to form a continuous line with the charter route, and for want of proper consent by the corporate authorities of the city of Chester. This very condensed and general statement of the substance of the controversy, will suffice for present purposes.
The learned judge below found, inter alia, “ that there is no evidence before the court that the consent to construct, maintain and operate defendant’s railway has been refused by any abutting property owners on the line of the said railway in the townships through which the defendant’s route passes.” It was conceded, however, that there were abutting property holders in said townships, whose consent had not in fact been obtained. And further that “ there was no evidence presented in the cause that the Media, Middletown, Aston and Chester Electric Railway Company had abandoned any of the said extensions,” and that “ there is no evidence of any damage to the plaintiff, either present or prospective, from the construction of the said railway on the streets in front of the properties of the plaintiff.”
From these and other findings of fact the judge drew the following conclusions of law:
“ 4. That the defendant having the prima facie right to construct, maintain and operate its street railway, may begin the ■ construction of said street railway in any part of the route over which it has such right.
“ 5. That the commonwealth of Pennsylvania having issued letters patent to the defendant upon the filing by the defendant of articles of association, which describe the charter route *48of the defendant as lying wholly within the township and not-within the boundary of any city, the plaintiff cannot contest the validity of the letters patent, so granted, and cannot contest the right to construct, maintain and operate an electrical railway thereunder.
’ “ 6. That as the property belonging to the plaintiff lies within the corporate limits of the city of Chester the defendant has the right to construct, maintain and operate its railway on the street in front of the plaintiff’s property, without obtaining his consent, the municipal consent having been given; and that the plaintiff cannot obtain an injunction against the construction and operation of the defendant’s railway on the street in front of the plaintiff’s property by reason of any alleged damage to any other property than his own.”
“ 14. That the construction and operation of the defendants’ street railway on Fifteenth street and Walnut street in front of the plaintiff’s property are a valid use of the said streets as a highway, and do not impose any additional servitude upon plaintiff’s property rights in the said streets.”
He therefore dissolved the preliminary injunction and dismissed the bill.
From the form of these findings it is manifest that the court approached the consideration of the questions involved, from the wrong side. Under the admitted facts the burden of proof was on the defendant thoughout. Complainant found a corporation about to do certain things in front of his property and to some extent affecting it. He challenged the authority of the company for its action. Under the Act of June 19, 1871, P. L. 1361, he had the right to do so. If he had shown that the defendant was proceeding without the consent of the city authorities of Chester there would be no question of his right to enjoin it. But the court held that as the charter route was through the townships only, complainant not being a property holder there, could not contest the right to construct the railway there. This would be quite applicable if complainant were directly contesting any action by the defendant in the townships, %Lt he is not. What he is contesting is action within the city limits, which requires for its validity a valid right in the townships. He is as much entitled to attack the foundation as the superstructure. When, therefore, he filed his bill *49on the grounds specified, the defendant was bound to show at least prima facie a complete right to do the act complained of. In this there was an admitted failure. The learned judge’s finding that there was no evidence that any abutting property owner in the townships had refused consent, is not enough. Consent is essential to the right to build at all, and defendant was bound to show it affirmatively. If it should ultimately appear that for want of consent of property holders the charter route cannot be constructed, the extension in front of plaintiff’s house would be without warrant of law, and so long as that possibility is open, the plaintiff is entitled to protection against it.
So also the finding that there was no evidence that the Media, etc., Company had abandoned any of the extensions specified, was wholly insufficient. . The company was bound to show affirmatively that it had not abandoned them. Undoubtedly a company having a charter route, and legally adopted extensions, may begin the construction at any point most convenient to itself: Penna. R. R. Co.’s App., 116 Pa. 55. But beginning at an extension is not the natural and usual way, and when challenged, the company must show affirmatively its intention to complete the whole, and that its work on the branch is the hona fide beginning of the entire operation. No case affords any sanction to the idea that the company may proceed to construct an extension and in the mean time abandon or indefinitely defer the carrying out of its original franchise. That is what is charged in this case, the admitted facts put the burden of disproof on the defendants, and the burden has not been met by any satisfactory evidence.
It is argued that the landowners in the township have not objected to the construction of the road, and that after .the time elapsed, even they might be refused an injunction on the authority of Becker v. Lebanon, etc., Street Ry. Co., 188 Pa. 484, and a fortiori complainant should be refused. It is sufficient answer that the landowners have not yet been called upon to object. No construction in front of their land has been begun, and there are no facts to which the principles of Becker v. R. W. Co. can apply. Whether their laches, if it exists, would bar complainant who moved promptly as soon as the acts of defendant gave him a standing to object, need not be considered, now. *50The argument that as complainant’s house is on á city street his consent is not necessary, the railway not being an additional servitude of which he can complain after the city has given consent, may be briefly noticed. Municipal consent cannot create or enlarge corporate franchises. There are here a trunk franchise and branch franchises. Assuming that the city has consented to the branches, though that is disputed, yet if the trunk has no sufficient legal existence, the. branches also must fail, and the city’s consent will not avail the defendant.
The case presents some questions in regard to the continuity of routes,- the connection between branches, the ordinances of consent by councils, and perhaps other matters which may be of importance to the final decision. But the conflicting statements of the parties and our lack of knowledge of the localities render it impossible for us to determime them in the absence of a map or explanatory plan.
Decree reversed, bill directed to be reinstated and injunction awarded. With leave to defendants to move the court below thereafter to open the case for further testimony. All costs up to present time to be paid by defendants.